Title: From George Washington to James Barry, 26 October 1797
From: Washington, George
To: Barry, James



Sir,
Mount Vernon 26th Oct. 1797

Since you left this, yesterday I have conversed with my Manager on the subject of flour, according to your desire.
The result is, that on Tuesday next, provided immediate notice is given, he could have fifty barrels of Superfine at Alexandria. It would however, employed as my Boats are in getting materials together for my Distillery, be vastly more convenient for me to deliver it to a Vessel at my Mill.
If you take the above mentioned flour I shall expect eight dollars and a half per barrel for it. I am—Sir Your Obedt Hble Servt

Go: Washington

